Citation Nr: 0426662	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-00 415A	)	DATE
	)
	)


THE ISSUE

Whether the October 31, 1994, Board of Veterans' Appeals 
decision, which denied entitlement to payment of unauthorized 
medical expenses incurred at Massillon Psychiatric Center 
between April 13 to April 23, 1990, contains clear and 
unmistakable error.  



REPRESENTATION

Moving party represented by:  Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion from the veteran received in 
April 1999 alleging clear and unmistakable error (CUE) in the 
Board's October 31, 1994, decision denying payment of 
unauthorized medical expenses incurred at a private 
psychiatric facility from April 13 to April 23, 1990.  The 
veteran in this case had active service from July 1972 to 
August 1973.  

A BVA decision dated in February 2000 denied the veteran's 
motion alleging clear and unmistakable error in the Board's 
October 31, 1994, decision.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a Memorandum Decision dated in 
March 2004 the Court vacated the Board's decision and 
remanded the matter to the Board for proceedings consistent 
with the Court's opinion.  The case was subsequently returned 
to the Board.  


FINDINGS OF FACT

1.  A BVA decision dated October 31, 1994, denied entitlement 
to payment of unauthorized medical expenses incurred at a 
private psychiatric facility from April 13 to April 23, 1990.  

2.  The record does not establish that any of the correct 
facts, as they were known at the time were not before the 
Board on October 31, 1994, or that the Board incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The BVA decision of October 31, 1994, which denied payment of 
unauthorized medical expenses incurred at a private 
psychiatric facility from April 13 to April 23, 1990, does 
not contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  However, the claim now before the Board 
involves a legal challenge to a prior Board decision and does 
not involve requiring or submitting any additional evidence.  
Furthermore, the Court has held that the VCAA is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  

Background and Evidence

A rating decision dated in March 1974 showed that service 
connection was granted for undifferentiated-type 
schizophrenia.  A 50 percent evaluation was initially 
assigned from August 1973.  As was noted in the Board's 
decisions of October 1994 and February 2000 and the Court's 
March 2004 decision, a July 1988 rating decision increased 
the evaluation for the veteran's undifferentiated-type 
schizophrenia from the then-assigned 30 percent to 
100 percent and determined that veteran was incompetent for 
purposes of handling VA funds.  The record also reflects a 
long history of psychiatric treatment prior to April 1990, 
including hospital admissions to the VA Medical Center (VAMC) 
in Brecksville, Ohio.  

A VA hospital summary pertaining to a hospitalization of the 
veteran between October to December 1976 reflects that the 
veteran was transferred from Tiffon State Hospital after he 
was committed there on an order of detention on September 22, 
1976, which had been changed to voluntary status on 
October 4, 1976.  He was referred to the VA as a patient 
requiring continued treatment.  This was noted to be the 
veteran's first admission to Brecksville.  It was recorded 
that the veteran was not getting along well with his family, 
his mother and stepfather, and the sisters at home.  He was 
very threatening and was probated to Mansfield General 
Hospital and sent to Tiffin State Hospital.  

A summary of a private hospitalization of the veteran dated 
in August 1980 from the Tiffin Developmental and Mental 
Health Center reflects that the veteran had been admitted in 
June 1980 after he refused to take his medication and refused 
to see a doctor.  He had been threatening to kill his mother 
and brother.  It was indicated that the veteran was a 
voluntary admission and the narrative summary of the 
hospitalization indicated that the veteran had signed the 
voluntary admission.  The veteran was discharged from the 
facility in September 1980.  

A record from Mansfield General Hospital indicates that the 
veteran was admitted on an emergent basis because of severe 
agitation and complaints of auditory hallucinations and 
paranoia.  The veteran had apparently been trying to get the 
VA to take care of dental work and apparently, at least on 
one account, the veteran alluded to having hallucinations and 
paranoia to get people's attention.  On admission he seemed 
to be agitated, but no psychotic symptoms were noted.  The 
pertinent impression was severe agitation secondary to an 
acute situational reaction.  (Information later furnished to 
the VA indicates that the veteran was hospitalized on this 
occasion for one day on January 11, 1985).  

A VA discharge summary pertaining to a hospitalization of the 
veteran between February and April 1985 shows the veteran was 
admitted as a voluntary inpatient for psychiatric treatment.  

A VA discharge summary shows the veteran was admitted for 
treatment of substance abuse in December 1985.  The veteran 
was admitted to a VA medical center for similar treatment 
between July and August 1986.  The veteran was later 
readmitted in August 1986 for psychiatric treatment after he 
discontinued taking his medication.  Private medical records 
reflect several visits to the emergency medicine department 
at Mansfield General Hospital in January and February 1986.  
A record dated in February 1986 reflects that the veteran was 
ambulatory and accompanied by M. P. D. officers who stated 
that they were requested to bring the veteran to the 
emergency room for preparation for transport to Fallsview 
Hospital.  It was noted that the veteran had recently been 
admitted to Mansfield General Hospital, but was discharged 
because of violent behavior.  He was admitted to the 
emergency room with a medical certificate for Fallsview.  The 
veteran was very agitated, violent and would not allow anyone 
to speak to him demanding to talk to his doctor.  The veteran 
was provided medication.  It was indicated that the veteran 
was to be restrained, medicated and transferred to Fallsview.  
Records of treatment at Fallsview are not associated with the 
claims file.  

Letters of Guardianship reflect that the veteran's mother was 
appointed guardian of the veteran in December 1988.  

Private medical records show that the veteran was 
hospitalized at Massillon Psychiatric Center, a state 
hospital of the Ohio Department of Mental Health from 
April 13 to April 23, 1990.  The veteran was admitted on 
transfer from Mansfield General Hospital with an emergency 
"pink slip" after displaying homicidal and violent behavior 
towards family and neighbors.  A progress note dated April 13 
at 6:30 P.M. indicates that the veteran had been read his 
three basic legal rights and been provided with his rights 
pamphlet.  A progress note that same day at 7:50 P.M. 
indicates that an informed consent meeting was held and at 
that time the veteran waived his 24-hour waiting period.  
Thorazine was ordered and the benefits of, need for and side 
effects of his medication were reviewed with the veteran.  He 
signed to accept the medication and said he understood about 
the medication.  A record from 10 P.M. indicates that the 
veteran was oriented times three and cooperative with the 
admission procedures.  The veteran was described as pleasant 
and cooperative since his admission.  He was complaint with 
his medication and he signed an "E. P. R.".  The diagnosis 
was schizophrenia, paranoid type, chronic with acute 
exacerbation.  

Records from the morning of April 14 indicate that the 
veteran slept well but claimed he experienced side effects 
from his medication.  An entry from the evening of April 14 
indicates that the veteran had been pleasant and was no 
problem on the ward.  A record dated the morning of April 15 
described the veteran as friendly and socializing well with 
peers.  It was noted that the veteran would continue to be 
observed to make a complete assessment.  An entry dated on 
the morning of April 16, described as an initial social 
service note, indicated that the veteran was a recent 
emergency admission from Richland County.  The chart was 
reviewed and it was indicated that collateral contacts would 
be made to compile a social service assessment.  Later that 
morning the veteran was described as oriented times three but 
demanding, argumentative, paranoid and threatening not to 
take his prescribed medication if an additional medication 
was not given with his prescribed medications.  The veteran 
stated that he wanted to be discharged if his demands were 
not met.  He refused to be referred to the VA hospital 
stating that he wanted to serve his time here.  An entry 
later on the 16th indicates that informed consent/forced 
medication was given by the veteran's guardian.  On June 17 
the veteran was described as less demanding with a mood that 
was still somewhat labile.  The veteran was granted partial 
privileges.  

An entry dated April 20 indicated that the veteran's social 
service assessment had been completed.  Information for the 
assessment was obtained from MPC Medical Records, the 
veteran's mother (and also legal guardian) and his case 
coordinator.  It was noted that the veteran lived in an 
apartment by himself but was close to his mother's home.  It 
was noted that he had been noncompliant with his medication 
and that he was a 100 percent service-connected disabled 
veteran but refused to go to Brecksville.  It was recorded 
that the veteran's mother, even though she was his legal 
guardian, refused to make him go to Brecksville.  The veteran 
reported that he planned to return to his apartment upon 
discharge.  A release of information and voluntary 
application was sent to the veteran's mother for her 
signature as she was his legal guardian.  The veteran signed 
the voluntary, but it was noted that the veteran's mother had 
to co-sign as she was a legal guardian.  On April 20 it was 
noted that the veteran handled partial privileges responsibly 
and had requested full privileges which were granted.  

On April 23, 1990, it was noted that the veteran had derived 
maximum benefit of the hospitalization and was to be 
discharged on that date with medication.  He was discharged 
by bus to home.

In April 1990 the VA received a request from the State of 
Ohio Department of Mental Health requesting payment for the 
veteran's hospitalization at Massillon State Hospital in 
April 1990.  

A VA progress note dated in November 1990 reflects that the 
veteran was transferred from Mansfield General Hospital and 
that the VA had not been contacted.  It was indicated that 
records showed the veteran did not wish to come to the VA.  
The request for payment was disapproved on the basis that VA 
medical facilities were available.  

In April 1991 the veteran received a bill for his 
hospitalization in April 1990 in the amount of $1,743. 90.  
The veteran furnished that bill with a VA Form 21-4138 
(Statement in Support of Claim) in which he disagreed with 
the denial of payment for his hospital care at Massillon 
Psychiatric Center in April 1990.  The veteran related that 
he was placed in the Mansfield General Hospital by the 
Mansfield Police Department and then transferred to a state 
hospital without his authority or permission or the authority 
or permission of his guardian.  The veteran stated that he 
informed the Mansfield Police and Mansfield General Hospital 
that he was service connected for his psychiatric disorder 
evaluated as 100 percent disabling.  

A report of a VA field examination dated in September 1991 
reflects that the VA had received information that the 
guardianship of the veteran had been terminated in May 1991.  

The veteran appealed the denial to the Board of Veterans' 
Appeals and in a decision dated in October 1994 the Board 
concluded that the criteria for payment of unauthorized 
medical expenses incurred at Massillon Psychiatric Care from 
April 13 to April 23, 1990, had not been met.  In that 
decision the Board found that the hospitalization involved a 
medical emergency for his service-connected disability, but 
that a VA Medical Center (VAMC) was feasibly available at 
that time to provide the necessary psychiatric treatment and 
that the veteran and his then guardian refused to have him 
transferred to the VAMC for needed care.  

In April 1999, the veteran filed a motion alleging clear and 
unmistakable error in the Board's October 1994 decision.  In 
a decision dated in February 2000 the Board denied the 
veteran's motion.  The veteran appealed the Board's decision 
to the Court and in a decision dated in March 2004 the Court 
vacated the Board's decision and remanded the matter to the 
Board for proceedings consistent with the Court's opinion.  

The Court's March 2004 decision examined the question of 
whether VA medical facilities were feasibly available to the 
veteran in April 1990.  The Court discussed the veteran's 
entitlement to VA care and the opportunity for the VA to 
provide care.  The Court stated that there was no question 
that the veteran was entitled to hospital care or medical 
services from the VA.  Memorandum Decision at 7.  The Court 
went on to explain that, 

The October 1994 Board decision, however, 
did not limit its discussion to mere 
entitlement to VA care; instead it stated 
that if [the veteran] were in State 
custody and the State had a duty to treat 
him in a state institution, "then the VA 
was not obligated to provide him with 
care and he is not entitled to payment of 
the unauthorized medical services 
provided by the state."  R. at 75.  In so 
stating, the Board in effect added an 
additional requirement for payment, one 
not found in section 1728, nor its 
implementing regulations, namely the 
opportunity for VA to provide care.  In 
essence, the Board appears to have 
concluded that if another entity also had 
responsibility for providing care to a 
veteran, this negates the entitlement to 
VA care.  However, although such a 
scenario may make it impractical or 
impossible for VA to actually render 
care, it does not, and cannot, strip from 
a veteran his or her entitlement to VA 
care, and section 1728(a) requires only 
entitlement to care, not feasibility of 
care.  Further, although the Board 
discusses this matter in the context of 
then-section 1718(g) (this provision is 
now contained within section 1710(h)), 
that provision addresses only VA's 
obligation to "furnish care"; it does not 
address a veteran's entitlement to care.  
Any analysis under that section would, 
again, go to the feasibility of care, not 
entitlement to such care.  

Continuing its analysis, the Board noted 
that the Manual M-1 provision "provid[ed] 
that veterans in the custody of civil 
authorities or under criminal charges may 
be accepted for hospital treatment by the 
VA only when released by an authorized 
official under circumstances where there 
is no obligation placed on the VA to 
exercise custodial restraint or assure 
the return of the veteran upon completion 
of treatment."  R. at 75.  The Board 
stated that "while under unconditional 
state custody the veteran was ineligible 
for direct VA care, and consequently, is 
not entitled to payment of the related 
unauthorized medical services."  Id.  
[The veteran] argues that the 
October 1994 Board decision "did not 
discuss [the Manual M-1 provision] in 
light of whether this rendered a VA 
hospital 'not feasibly available' under 
Section 1728(a)(3); rather, the Board 
found that custodial restraint rendered 
the appellant ineligible for direct VA 
care, and therefore not entitled to 
payment of non-VA services."  App. 
Response to Sec'y Suppl. Br. at 4.  

[The veteran] is correct in observing 
that the October 1994 Board decision 
failed to discuss the Manual M-1 
provision in light of the only relevant 
question before it, i.e. whether a VA 
facility was "feasibly available."  
Instead, the Board compounded its earlier 
error by concluding that, because VA was 
unable, in accordance with the Manual M-1 
provision, to accept [the veteran] for 
treatment, he was not entitled to direct 
VA care and was therefore not entitled to 
payment of his unauthorized expenses.  
However, this is merely a variation on 
the above-related scenario, i.e. a 
situation that makes it impossible (here, 
by VA's own internal procedures) for VA 
to actually render care.  Again, the 
inability to actually render care does 
not, and cannot, deprive from a veteran 
his or her basic entitlement to care.  

Memorandum Decision at 7-8.  The Court then stated that the 
October 1994 Board decision was incorrect in concluding that 
the veteran was not entitled to payment of his unauthorized 
medical services on the basis that he was not entitled to 
direct VA care.  As such, the Court stated that the Board's 
February 2000 decision erred by stating that the October 1994 
Board decision had corrected applied the statutory and 
regulatory provisions in effect at the time of the 
October 1994 decision.  However, the Court further stated 
that even were the premise of the error accepted, but it was 
not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  The Court went on to explain that

The Board decision under review states 
that [the veteran] was "under state 
custody," apparently referring to his 
time at the Massillon facility.  R. at 7.  
In so stating, the Board appears to be 
relying on the October 1994 Board 
decisions statement that [the veteran] 
was admitted to the Massillon facility 
"with an emergency 'pink slip' 
(apparently an emergency psychiatric 
hold, pursuant to state law)."  R. at 71; 
see also R. at 37 (April 14, 1990, 
"History of Physical Illness," noting 
that he was "transferred from Mansfield 
General Hospital with a pink slip").  
However, nowhere in the record is there 
verification of the meaning of an 
emergency "pink slip," and the Board has 
not, in the Board's decision under review 
(nor in the 1994 Board decision), 
provided support for interpretation that 
a "pink slip" means "unconditional state 
custody."  If the Board is to rely on the 
premise that a "pink slip" means 
"unconditional state custody," it must 
articulate clearly the authorities that 
support such an interpretation. . . . On 
remand, the Board should determine, by 
reference to the record as it existed at 
the time of the 1994 Board decision, 
whether it can be ascertained that [the 
veteran] was in fact under "unconditional 
state custody."  In making this 
determination, the Board should determine 
the significance of the "pink slip" for 
[the veteran's] admission to the 
Massillon facility.  The Court notes 
that, if the Board finds that [the 
veteran] was, indeed, in state custody 
during his admission to the Massillon 
facility, the Board must then determine 
whether it's October 1994 decision 
contained CUE by concluding that a VA 
facility was "feasibly available" to [the 
veteran].  

Memorandum Decision at 8-9.  

Law and Analysis

BVA decisions are subject to review on the basis of clear and 
unmistakable error under 38 U.S.C.A. § 7111.  To establish 
CUE in a final unappealed BVA decision a claimant must show 
that (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)); Smith v. West, 11 Vet. 
App. 134, 137 (1998) (claimant must provide some degree of 
specificity as to the alleged error).  In order for there to 
be a valid CUE claim the claimant must assert more than a 
disagreement at to how the facts were weighed or evaluated.  
Crippen v Brown, 9 Vet. App. 412, 418 (1996) (quoting 
Russell, 3 Vet. App. at 313.  Even where the premise of the 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); See Bustos v. West, 179 F. 3d 1378, 
1381 (Fed. Cir. 1999) (holding that the alleged error must be 
outcome-determinative).  

The issue in this case involves the question of reimbursement 
for unauthorized medical expenses incurred by the veteran.  
The reimbursement by the VA of certain medical expenses 
incurred by veterans with service-connected disabilities is 
allowed under 38 U.S.C.A. § 1728(a) which provides:  

(a) The Secretary may, under such regulations as 
the Secretary shall prescribe, reimburse veterans 
entitled to hospital care or medical services under 
this chapter for reasonable value of such care or 
services . . . , for which such veterans have made 
payment, from sources other than the department, 
where--

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability 
. . . ; and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise or practical.  

38 U.S.C. § 1728(a) (1991 & 2003).  

In this case, the Board's October 1994 decision clearly found 
that the medical care provided to the veteran in April 1990 
involved a medical emergency for a service-connected 
disability.  The remaining question is whether VA medical 
facilities were reasonably available to the veteran, and more 
specifically, whether the circumstances of the veteran's 
hospitalization in April 1990 resulted in VA medical care 
being unavailable to the veteran.  If the circumstances of 
the veteran's hospitalization resulted in VA medical care 
being unavailable to the veteran then it would appear to 
follow that VA facilities were not feasibly available to the 
veteran.  This involves a determination as to whether the 
veteran was under unconditional state custody at the time of 
his April 1990 hospitalization and arises from the Board's 
statement in the October 1994 decision that the veteran was 
admitted "with an emergency 'pink slip' (apparently an 
emergency psychiatric hold, pursuant to state law)."  The 
Board now concludes that the evidence of record at the time 
of the October 1994 decision does not demonstrate that the 
veteran was under unconditional state custody and that VA 
medical facilities were reasonably feasible and available for 
the veteran's treatment in April 1990.  

The evidence of record at the time of the October 1994 BVA 
decision shows that Ohio has two procedures for evaluating 
psychiatric patients who are perceived to be a danger to 
themselves or others.  An individual can be voluntarily 
admitted for evaluation or involuntarily admitted under Court 
order.  For example, a VA hospital summary pertaining to a 
hospitalization of the veteran between October and 
December 1976 refers to the veteran being "transferred from 
Tiffon State Hospital after he was committed there on order 
of detention on 9-22-76, which was changed to voluntary 
status on 10-4-76."  Similarly, records of a hospitalization 
of the veteran between June and September 1980 at Tiffon 
Developmental and Mental Health Center refer to the veteran 
being admitted as an order of detention from the Richland 
County Probate Court and that several days following his 
admission he signed a voluntary admission.  As such, the 
question is whether the veteran's admission in April 1990 
represented a Court ordered admission or a voluntary 
admission.  The Board would also observe that the reference 
to an emergency admission is apparently not illuminating in 
differentiating between the types of admissions.  For 
example, a record of a hospitalization of the veteran in 
January 1985 at Mansfield General Hospital refers to the 
veteran as being admitted on an "emergent" basis, but the 
record reflects that the veteran was only hospitalized for 
one day on that occasion and released that same day.  

Records pertaining to the hospitalization of the veteran 
between April 13 to April 23, 1990, demonstrate, in the 
Board's opinion, that while the veteran may have been 
admitted on an emergency basis based on threatening behavior, 
the admission was voluntary rather than court ordered.  None 
of the records pertaining to that admission refer to any 
judicial proceedings or detention order.  Upon admission on 
April 13, 1990, the veteran was informed of his three basic 
legal rights and later that day waived his 24-hour waiting 
period and signed to accept the administration of medication.  
The Board believes that had the veteran been under 
unconditional state custody he would have been unable to 
waive any waiting period or refuse medication.  In addition, 
during the hospitalization the veteran was offered an 
opportunity to be referred to a VA hospital but refused to be 
transferred.  Had the veteran been under a court ordered 
admission it is unlikely that the hospital would have been 
able to offer the veteran a referral to a VA hospital without 
reference to or approval of the court which ordered his 
detention.  Further, when the veteran was discharged on 
April 23, 1990, after achieving the maximum benefit of the 
hospitalization, there is no indication that any court 
approval was necessary or obtained in the veteran's case and 
the veteran was simply discharged and sent home by bus.  

Therefore, the Board finds that the Board's reference in the 
October 1994 decision to an emergency pink slip did not 
indicate that the veteran was under unconditional state 
custody and thus unable to avail himself of VA care.  The 
Board finds that there is simply no indication from the 
evidence of record that this emergency pink slip was, as the 
Board stated "apparently an emergency psychiatric hold, 
pursuant to state law" based on the evidence of record at the 
time of that decision.  Consequently, while the Board may 
have been incorrect in October 1994 in referring to the pink 
slip as an emergency psychiatric hold, pursuant to state law, 
this error does not change the outcome, but rather 
demonstrates that VA medical facilities were feasibly 
available to the veteran for his care.  The Board would also 
observe that the veteran and his guardian were both clearly 
aware of the availability of VA medical facilities given the 
veteran's prior voluntary admissions to the Brecksville VA 
Medical Center.  That the veteran refused a transfer to that 
facility while hospitalized privately in April 1990 further 
demonstrates that the veteran was aware that a VA medical 
facility was feasibly available.  

The Board also observes that the October 1994 VA decision 
noted that the record only suggested the veteran was in state 
custody at the time he was first taken to the state hospital, 
a fact not supported by the evidence of record.  Thus, any 
reference to the VA not being obligated to furnish treatment 
to the veteran was incorrect, but does not change the 
outcome.  In effect, whether the reference to state custody 
and the VA's obligation to furnish treatment is considered an 
error or dicta, the Board's statement prior to that 
discussion in that decision was correct:  "The evidence shows 
that the April 1990 non-VA treatment was received in 
preference to feasibly available VA care, and thus precludes 
payment of the unauthorized medical expenses."  

While the veteran may have argued in his Notice of 
Disagreement that he was taken by police to Mansfield General 
Hospital and then transferred to a state hospital without his 
authority or permission and that he had informed various 
individuals that he was a 100 percent psychiatrically 
disabled veteran, thus intimating that he should have been 
admitted to a VA medical facility, the fact that the veteran 
refused a transfer to a VA medical facility during his 
April 1990 hospitalization undermines that position.  While 
it is likely that the veteran was transferred by the police 
to Mansfield General Hospital, which had apparently occurred 
in the past, there is no indication from the evidence of 
record that the veteran requested treatment at a VA medical 
facility and was denied such treatment.  

Accordingly, the Board finds that there was no clear and 
unmistakable error in the Board's October 1994 decision.  
While the veteran was hospitalized between April 13 to 
April 23, 1990, for a medical emergency for treatment of a 
service-connected disability, a VA medical center was 
feasibly available to provide the necessary psychiatric 
treatment.  Accordingly, the veteran's motion alleging clear 
and unmistakable error in the October 1994 decision must be 
denied.  


ORDER

The Board's October 31, 1994, decision was not clearly and 
unmistakably erroneous in denying payment of unauthorized 
medical expenses incurred at Massillon Psychiatric Center 
from April 13 to April 23, 1990, and the motion is denied.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



